Martin, J.,

delivered the opinion of the court.
The plaintiff is appellant from the decision of the Court of Probates rejecting his claim, founded on a judgment obtained in the state of Tennessee against the late Elisha B. Mayfield, deceased, whose estate is administered by the defendant, as curator.
The pleas were nil debit, and that the deceased was, long before and at the time of the judgment, a resident of the state of Louisiana. That he had no notice of the suit and did not appear therein.
The record and judgment of the case‘in the state of Tennessee does not show that the then defendant had any notice of the suit, by service of process or otherwise, or that he appeared : neither does this appear aliunde.
It is true the statute of that state, on which the suit was instituted, authorized judgment to be rendered on motion, without notice being required to be given to the party. It is not for us to inquire whether, in that state, the want of notice might be urged on an appeal or writ of error, or otherwise. It suffices for us to say that the “judgment of another state, regularly obtained, when the defendant had been served with process or had otherwise appeared, is conclusive evidence of the debt. But the defendant must have had due notice to appear, or must have actually appeared to the suit,” or the judgment of another state is of no validity *223in this. 1 Kent's Commentaries, 2d edition, 260, 261, and the note to the latter page.
jucigments'ta-ken hr default, even '"’hen the party has been proceedeTon by the via executi-va.
In cases in which the party has actually been served with process, but has neglected to plead, and judgment was taken against him by default, the ,Code of Practice disallows a resort to the via executiva. Code of Practice, article 717.
i • i i i • I he Court of Probates decided correctly in rejecting the plaintiff’s claim and in giving judgment fof the defendant.
It is, therefore, ordered,' adjudged and decreed, that the judgment of the Court of Probates be affirmed, with costs.